                                          UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF NORTH CAROLINA
                                              STATESVILLE DIVISION
                                                 5:18-cv-00164-FDW

              RICKY HOBART PARSONS,                     )
                                                        )
                                Plaintiff,              )
                                                        )
              vs.                                       )                       ORDER
                                                        )
              FNU BEAVER, et al.,                       )
                                                        )
                                Defendants.             )
              __________________________________________)

                          The North Carolina Attorney General’s Office, having moved to have the Waivers of

              Service of Summons for Defendants Ken Beaver, Eric Dye, Leigh Hensley, Christopher Murray,

              and Perry Padgett (“Defendants”), deemed timely filed [Doc. 12], and good cause appearing

              therefore,

                          IT IS, THEFORE, ORDERED that the Motion to Deem Waiver of Service of Summons

              Timely Filed [Doc. 12] is GRANTED and the Waivers of Service of Summons for Defendants

              Beaver, Dye, Hensley, Murray, and Padgett are deemed timely filed as of the date of this Order.



Signed: August 19, 2019
